Citation Nr: 1041800	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  04-27 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1975 to June 1987.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Board remanded this case in August 2008 for additional 
evidentiary development.  

When this case was most recently before the Board in October 
2009, the Veteran's appeal was denied.  The Veteran thereupon 
filed an appeal with the United States Court of Appeals for 
Veterans Claims (Court).  In July 2010 the Court issued an Order 
granting a joint motion of the parties and remanded the case to 
the Board for action in compliance with the joint motion.  

The Board notes that subsequent to the certification of the 
Veteran's appeal, the Board received additional evidence that was 
not initially considered by the RO.  The evidence includes a VA 
medical center neurology clinic note in August 2010.  This 
evidence was accompanied by a written waiver of RO consideration.  
However, in light of the below remand, the originating agency may 
consider it in making a decision.


REMAND

The Board finds that the case must be remanded at this point for 
further development in compliance with the Court's Order.

In the joint motion, the parties agreed that the Board should 
assess the sufficiency of a VA examination performed in December 
2008, and if the examination was found inadequate, the Board 
should obtain an opinion adequately addressing the issue of 
nexus. 

The Board finds that the VA medical opinion provided in the 
December 2008 examination report does not adequately address the 
nature and extent of the Veteran's 1982 in-service automobile 
accident, to include any resulting injury; trauma to the spine; 
and subsequent hospitalization.

Accordingly, this case is REMANDED to the RO or Appeals 
Management Center (AMC), for the following actions:

1.  The RO or the AMC should have the claims 
files sent to the same VA examiner who 
conducted the December 2008 VA examination, 
and request that the examiner review the 
entire claims files and provide an opinion as 
to whether it is at least as likely as not 
(50 percent or better probability) that the 
Veteran's low back disability is 
etiologically related to service, to 
specifically include an automobile accident 
in 1982.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, to include comment on 
the nature and extent of the Veteran's in-
service automobile accident and resulting 
injury; trauma to the spine; and 
subsequent hospitalization.  For the 
purposes of the opinion, the examiner 
should not consider the Veteran's 
allegation of a continuity of low back 
symptoms from the time of service 
discharge to the present to be credible. 

If the December 2008 examiner is unavailable, 
the claims files should be sent to another 
examiner with appropriate expertise who 
should be requested to provide the required 
information.

Another examination of the Veteran should 
only be performed if deemed necessary by the 
person providing the required information.

2.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the claim for service connection 
in light of all pertinent evidence and legal 
authority.  If the benefit sought on appeal 
is not granted to the Veteran's satisfaction, 
the RO or the AMC should furnish to the 
Veteran and his representative a Supplemental 
Statement of the Case and afford them the 
appropriate time period for response before 
the case is returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran unless he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).






